DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1, 3-7, 9-15, and 19-20 are amended and claims 21-23 are new, resulting in claims 1-23 pending for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 12, 2019 and January 26, 2021 have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "16" and "12" have both been used to designate fibers in paragraph [0026] of the instant specification.
The drawings are objected to because paragraph [0041] of the instant specification states that the setup to assess the efficiency of the cooling technology when exposed to radiation can be found in FIG. 1. However, according to paragraph [0010], FIG. 1 provides a cutaway view of a garment according to the present disclosure. Paragraph [0012] states that FIG. 3 provides a depiction of a testing setup.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The embedded hyperlinks can be found in paragraphs [0072] and [0073] of the instant specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6, 9, 11-13, 16-19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackford (WO 2010/129923)1 in view of Biermann (US 6363527)1.
With respect to claims 1, 16-17, and 21, Blackford teaches a fabric (fibrous textile base) or other material used for body gear (garment) and other goods having designed performance characteristics that utilize a pattern of heat managing/directing elements (heat-collecting coating comprising thermally conductive additive) coupled to a base fabric (fibrous textile base) to manage heat through reflection or conductivity while maintaining the desired properties of the base fabric (fibrous textile base) (paragraph [0002]). The heat directing function of the heat management elements may be generally towards the body through reflectivity or away from the body through conduction and/or radiation or other heat transfer property (paragraph [0027]). The base fabric (fibrous textile base) may include heat management elements (heat-collecting coating) disposed on an innermost surface of the body gear (garment) such that the elements are disposed to face the user’s body (user-facing first side) (heat-collecting coating disposed on the first side) (paragraph [0033]). The base fabric (fibrous textile base) necessarily has a second side and a thickness (see e.g. FIG. 1D).
Blackford is silent as to the base fabric (fibrous textile base) comprising at least one thermally-conductive additive disposed within the base fabric (fibrous textile base) so as to place the heat-collecting coating in thermal communication with the second side of the fibrous textile base.
Biermann teaches advanced materials, such as high thermal-conductivity graphite fibers and/or other high thermal-conductivity materials (metallic or non-metallic) (thermally conductive additive), to act as heat pipes, or paths, integrated through the soft body armor vest in order to transfer heat away from the body (col. 1, lines 55-65). Heat is removed by transporting it along high thermal-conductivity fibers (thermally conductive additive) from the body-vest interface to the external environment (the thermally conductive additive places the user-facing first side is in thermal communication with the second side), where it is removed by simple radiation and convection heat loss from the exterior of the vest (col. 1, line 66 – col. 2, line 3). That is, the high thermally conductive fibers (thermally conductive additive) traverse the armor from an area next to the body to the exterior of the soft body armor vest through the inside of the vest (col. 2, lines 3-6). As heat builds up incident to wearing the soft body armor vest, the high thermal conductivity fibers (thermally conductive additive) transfer as much heat as possible along the fiber line leading to the external of the vest (col. 6, lines 21-30). Once the heat reaches the external surface it is positively radiated into the surrounding environment (col. 6, lines 21-30). This process is continuously ongoing while the vest is worn and excess heat is built up (col. 6, lines 21-30). Since the high thermal-conductivity fibers (thermally conductive additive) do not have to travel far to reach the outside surface, heat can be dissipated at a greater rate (col. 6, lines 21-30).
Since both Blackford and Biermann teach thermally conductive garments that transfer heat away from a user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base fabric (fibrous textile base) with heat management elements (heat-collecting coating) disposed face the user’s body to include the integrated high thermal conductivity fibers (thermally conductive additive) of Biermann in order to provide a heat pipe to transfer heat away from a user’s body to the external environment where it is dissipated by simple radiation and convection heat loss. Since the heat managing elements (heat-collecting coating) of Blackford in view of Biermann are disposed to face the user’s body and the integrated high thermal conductivity fibers (thermally conductive additive) provide a heat pipe between the user-facing first surface and the second surface, the high thermal conductivity fibers (thermally conductive additive) place the heat managing elements (heat-collecting coating) of the user-facing surface in thermal communication with the second side of the base fabric (fibrous textile base).

With respect to claims 2-3, Blackford in view of Biermann teaches all the limitations of claim 1 above. Blackford further teaches suitable base fabrics (fibrous textile base) may include nylon (polyamide), polyester, rayon, cotton, spandex, wool, silk, or a blend thereof (paragraph [0031]).

With respect to claim 4, Blackford in view of Biermann teaches all the limitations of claim 1 above. Blackford further teaches the heat management elements (heat-collecting coating) may be copper based material (particularly suited for conductivity) or another metal or alloy metal (paragraph [0034]).

With respect to claims 5 and 23, Blackford in view of Biermann teaches all the limitations of claim 1 above. Blackford further teaches the heat management elements (heat-collecting coating) may be applied in a pattern or a continuous or discontinuous array (paragraph [0038]). The heat management material (heat-collecting coating) may be a series of dot-like (features) heat conductive elements (heat-collecting coating) adhered or otherwise secured to the base fabric in a desired pattern (paragraph [0038]).

With respect to claim 6, Blackford in view of Biermann teaches all the limitations of claim 1 above. Blackford further teaches the heat management elements (heat-collecting coating) may be applied in a pattern or a continuous or discontinuous array (paragraph [0038]). The configuration of the pattern of the heat management elements (heat-collecting coating) themselves may be selected by the user and may take a variety of forms, for example a variety of geometrical patterns as is illustrated in Figures 2A-2B, 3A-3E, and 4-6 (paragraph [0040]; FIGs. 2A-2B, 3A-3E, 4-6). In FIGs. 2A-2B, the ovals oriented horizontally are the claimed first region of heat management elements (heat-collecting coating) and the ovals oriented vertically are the claimed second region of heat management elements (heat-collecting coating). The first and second regions differ in pattern.

With respect to claim 9, Blackford in view of Biermann teaches all the limitations of claim 1 above. Blackford in view of Biermann teaches the claimed invention above but does not expressly teach the body wear (garment) having (a) a through-plane thermal conductivity of from about 0.5 W/m*K to about 10 W/m*K, (b) an in-plane thermal conductivity of from about 0.005 W/m*K to about 4 W/m*K, or both (a) and (b). It is reasonable to presume that the through-plane thermal conductivity, in-plane thermal conductivity, or both is inherent to Blackford in view of Biermann. Support for said presumption is found in that Blackford in view of Biermann teaches similar structure and the use of similar materials as the instant invention with the similar purpose of transferring heat away from a user’s body, as discussed in claim 1 above, and therefore are expected to have the same properties of the claimed invention.
Specifically, Blackford teaches a fabric (fibrous textile base) or other material used for body gear (garment) and other goods having designed performance characteristics that utilize a pattern of heat managing/directing elements (heat-collecting coating) coupled to a base fabric (fibrous textile base) to manage heat through conductivity while maintaining the desired properties of the base fabric (fibrous textile base) (Blackford; paragraph [0002]). The heat directing function of the heat management elements may be generally away from the body through conduction and/or radiation or other heat transfer property (Blackford; paragraph [0027]). This disclosure of Blackford has similar structure that which is claimed in claim 1 and similar purpose to that which is disclosed in paragraph [0006] of the instant specification.
Additionally, Biermann teaches advanced materials, such as high thermal-conductivity graphite fibers and/or other high thermal-conductivity materials (metallic or non-metallic) (thermally conductive additive), to act as heat pipes, or paths, integrated through the soft body armor vest in order to transfer heat away from the body (col. 1, lines 55-65). Heat is removed by transporting it along high thermal-conductivity fibers (thermally conductive additive) from the body-vest interface to the external environment (the thermally conductive additive places the user-facing first side is in thermal communication with the second side), where it is removed by simple radiation and convection heat loss from the exterior of the vest (col. 1, line 66 – col. 2, line 3). This disclosure of Biermann is combined with the disclosure of Blackford for the reasons presented above, and the combination of Blackford in view of Biermann teaches all the structural and material limitations of claim 1, and the disclosures of both Blackford and Biermann have similar purposes to that which is disclosed in paragraph [0006] of the instant specification.
Therefore, the body gear (garment) of Blackford in view of Biermann is expected to have the same through-plane thermal conductivity, in-plane thermal conductivity, or both, as the claimed invention.
In the alternative, the claimed in-plane and/or through plane thermal conductivity would obviously have been provided by the body wear (garment) of Blackford in view of Biermann because both Blackford and Biermann discuss structures and materials with sufficient conductivity to direct heat away from the body. 

With respect to claim 11, Blackford in view of Biermann teaches all the limitations of claim 1 above. Blackford further teaches the density or ratio of the surface area covered by the heat management elements (heat-collecting coating) to the surface area of base fabric (fibrous textile base) left uncovered may be from about 3:7 (30%) to about 7:3 (70%) (paragraph [0042]).
The surface area coverage range of Blackford substantially overlaps the claimed range in the instant claim 11. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Blackford, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claims 12-13 and 18-19, Blackford in view of Biermann teaches all the limitations of claims 1 and 17 above. Blackford further teaches that body wear (garment) includes outerwear such as jackets, pants, scarves, shirts, hats, gloves, mittens, and the like, footwear such as shoes, boots, slippers, and the like, sleepwear such as pajamas, nightgowns, and robes, and undergarments such as underwear, thermal underwear, socks, hosiery, and the like (paragraph [0029]).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackford (WO 2010/129923)2 in view of Biermann (US 6363527)1 as applied to claim 1 above, and further in view of Zhamu (US 2014/0124176).
With respect to claims 7-8,  Blackford in view of Biermann teaches all the limitations of claim 1 above.
Blackford in view of Biermann is silent as to the thermally-conductive additive comprising graphene oxide.
Zhamu teaches graphitic materials for heat dissipation applications, particularly graphene oxide-coated graphitic foil laminates that exhibit a combination of exceptionally high thermal conductivity, high electrical conductivity, high mechanical strength, surface scratch resistance, and hardness (paragraphs [0002], [0032]). The heat-dissipation system includes a heat-conducting layer which comprises at least one graphene oxide-coated graphitic foil laminate which thermally shields the second component or the external surface of an electronic device from heat generated by the heat source (paragraph [0030]).
Since both Blackford in view of Biermann and Zhamu teach heat dissipation systems that utilize graphene, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphite high thermal-conductivity fibers (thermally conductive additive) of Blackford in view of Biermann to include a coating of graphene oxide in order to provide a fiber that exhibits a combination of exceptionally high thermal conductivity, high electrical conductivity, high mechanical strength, surface scratch resistance, and hardness.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackford (WO 2010/129923)3 in view of Biermann (US 6363527)1 as applied to claim 1 above, and further in view of Deganello (WO 2017/129663).
With respect to claim 10, Blackford in view of Biermann teaches all the limitations of claim 1 above.
Blackford in view of Biermann is silent as to the graphite high thermal-conductivity fibers (thermally conductive additive) being present from about 0.5 to about 5 wt% measured against the weight of the fibrous textile base.
Deganello teaches heatable garments which comprise a heating pad made of carbon in the form of graphene particles and polymer (page 2, line 41 – page 3, line 2). The graphene particles display high conductivity, meaning they can form a suitable conductive heating pad at relatively low levels in the polymer matrix material (page 3, lines 4-10). These low loading levels mean that the mechanical properties of the heating pad can be dominated by the relatively more flexible polymer matrix material, instead of the less flexible polymer material (page 3, lines 4-10). Suitable loadings range from 0.25 wt% or more and 70 wt% or less (page 7, lines 8-19). If the loading of graphene particles is too low then the resistance of the heating pad will be high, necessitating greater voltages to achieved the desired temperature (page 7, lines 8-19). If the loading is too high, then this can adversely affect the mechanical properties of the heating pad (in particular, flexibility and stretchability), and hence the mechanical properties of the heatable fabric (page 7, lines 8-19). The heating pad may be integrated into the garment body (page 5, line 40).
It is noted that while in Deganello the graphene is used to transfer heat from an external heat source to a body, since graphene is heat conductive it is also capable of transferring excess heat from the body to the environment, absent an external heat source, as disclosed in Biermann. Therefore, based on the teachings of Deganello and Biermann, the ordinary artisan would recognize that if an external heating source is present and the loading of graphene is too low then greater voltages are needed to achieved the desired temperature due to the lack of conductive pathways. Along similar lines, if an external heat source is not present (i.e., the heat source is now excess heat from a user) and the loading of the graphene is too low then excess heat from a user will not be sufficiently removed from the body due to the lack of conductive pathways. In both instances sufficient heat transfer is not achieved if the loading of graphene is too low, only the heat source changes.
Since both Blackford in view of Biermann and Deganello teach the use of graphene filler to conduct heat, it would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the amount of graphite high thermal-conductivity fibers (thermally conductive additive) of Biermann in the fabric base (fibrous textile base) of Blackford to include the claimed range. One would have been motivated to provide enough graphene so that sufficient heat transfer is achieved, but not so much that the mechanical properties such as flexibility and stretchability of the fabric base (fibrous textile base) are adversely affected. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Claims 14-15, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackford (WO 2010/129923)4 in view of Biermann (US 6363527)1 as applied to claims 1 and 17 above, and further in view of Blakely (US 2015/0106992)1.
With respect to claims 14-15 and 20, Blackford in view of Biermann teaches all the limitations of claims 1 and 17 above.
Blackford in view of Biermann is silent as to the garment being characterized as woven, knitted, or non-woven.
Blakely teaches an article of apparel including a base textile with a comfort regulation membrane (paragraph [0005]). The comfort regulation membrane contains a plurality of system-reactive components selectively engaged heat and/or moisture (paragraph [0005]). In an embodiment the printed coating includes a cooling agent, a phase change material, and a heat dispersion material (paragraph [0005]). In operation, the article of apparel is effective to delay/diminish the rise in skin temperature (compared to a garment lacking the membrane) and/or improve the overall moisture management capacity of the substrate (paragraph [0005]). The substrate is a fabric and may be a woven, knitted, or non-woven fabric (paragraph [0014]).
Since both Blackford in view of Biermann and Blakely teach garments comprising a coating that manages skin temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric base (fibrous textile base) of the body wear (garment) of Blackford in view of Biermann to be one of woven, knit, or non-woven, because Blakely teaches they are suitable fibrous substrates for heat mitigating coatings on garments. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

With respect to claim 22, Blackford in view of Biermann teaches all the limitations of claim 1 above.
Blackford in view of Biermann is silent as to the heat management elements (heat-collecting coating) comprising one or more colorants.
Blakely teaches an article of apparel including a base textile with a comfort regulation membrane (paragraph [0005]). The comfort regulation membrane contains a plurality of system-reactive components selectively engaged heat and/or moisture (paragraph [0005]). In an embodiment the printed coating includes a cooling agent, a phase change material, and a heat dispersion material (paragraph [0005]). In operation, the article of apparel is effective to delay/diminish the rise in skin temperature (compared to a garment lacking the membrane) and/or improve the overall moisture management capacity of the substrate (paragraph [0005]). The comfort regulation composition coating may comprise pigments (paragraphs [0027]-[0029]).
Since both Blackford in view of Biermann and Blakely teach garments comprising a coating that manages skin temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat management elements (heat-collecting coating) of Blackford in view of Biermann to include pigments, because Blakely teaches it is suitable to include pigments in a heat management coating on a garment. One of ordinary skill in the art could have combined the elements by known methods, and each element (the coating and the pigment) merely performs the same function as it does separately (i.e., heat management and color). Additionally, the ordinary artisan would have recognized that adding pigment to the coating would result in the predictable result of changing the color of the coating. See MPEP 2143(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Cited in IDS
        2 Cited in IDS
        3 Cited in IDS
        4 Cited in IDS